Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 1 of 15 PageID #: 93




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

ROBERT J. PLATO, JR.,                               )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )     No. 1:19-cv-04254-SEB-TAB
                                                    )
D. J. HUYVAERT,                                     )
                                                    )
                               Defendant.           )


             ORDER GRANTING DEFENDANT'S MOTION TO DISMISS

         Plaintiff filed his Amended Complaint on December 2, 2019, charging Defendants

 with "wrongful imprisonment, false arrest, violation of Due Process and other

 Constitutional and State Constitutional Rights Violations." [Dkt. 7]. Now before the

 Court is Defendant's Motion to Dismiss. [Dkt. 17]. For the reasons set forth herein, this

 motion is granted.

                                    Procedural Background

    I.      The Screening of Plaintiff's Complaint

         Plaintiff Robert J. Plato, Jr., a prisoner in the New Castle Correctional Facility in

 New Castle, Indiana, pro se initiated this civil rights action on October 17, 2019. [Dkt.

 1]. Plaintiff simultaneously moved for leave to proceed in forma pauperis under 28

 U.S.C. § 1915, which request we granted. [Dkt. 2, Dkt. 5].

         When a plaintiff is allowed to proceed in forma pauperis, the Court has an

 obligation to ensure that his complaint is sufficient. 28 U.S.C. § 1915(e)(2)(B). The


                                                1
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 2 of 15 PageID #: 94




 Court must dismiss the complaint if it is frivolous or malicious, fails to state a claim on

 which relief may be granted, or seeks monetary relief against a defendant who is immune

 from such relief. Id. Dismissal under this statute is an exercise of the Court’s discretion.

 Denton v. Hernandez, 504 U.S. 25, 34 (1992).

        Pro se complaints such as that filed by Plaintiff are construed liberally and held

 "to a less stringent standard than formal pleadings drafted by lawyers." Perez v.

 Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

        Plaintiff filed his first complaint against the Indiana State Department of Parole

 and D.J. Huyvaert, Director of the Division of Parole for the Indiana Department of

 Corrections, on October 17, 2019, seeking relief pursuant to 42 U.S.C. § 1983. Plaintiff

 stated that he was "issued a parole violation arrest warrant" on April 2, 2018. He claimed

 that he was not served with a “notification of parole violation hearing” until October 5,

 2018, with a revocation hearing held on October 18, 2018. Plaintiff asserted that this date

 was "199 days past" what Indiana law requires, per Ind. Code. § 11-13-3-10, and argued

 that the delay violated his due process rights under the United States and Indiana

 Constitutions. He sought $1,000,000 in damages.

        On November 19, 2019, we issued our Screening Order of Plaintiff's complaint.

        We first explained:

        Any claims against the Indiana State Department of Parole are dismissed with
        prejudice (meaning Plaintiff cannot address them again in a later complaint)
        because the Eleventh Amendment immunity bars suits against states and their
        agencies regardless of the relief sought. Seminole Tribe of Florida v. Florida, 517
        U.S. 44, 58 (1996); Pennhurst State School and Hospital v. Halderman, 465 U.S.
        89, 102 (1984).


                                               2
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 3 of 15 PageID #: 95




        [Dkt. 5, at 4].

        Having reviewed Plaintiff's Complaint with regard to Defendant Huyvaert, we

 found that any claims against him must also be dismissed.

        First, the Complaint did not state whether Defendant Huyvaert was being sued in

 his individual or official capacity. If Plaintiff intended the latter, we informed Plaintiff

 that the Complaint must be dismissed because a lawsuit for damages against a state actor

 in his official capacity is treated like a lawsuit for damages against the state, and thus is

 also barred by the Eleventh Amendment. Indiana Prot. & Advocacy Servs. v. Indiana

 Family & Soc. Servs. Admin., 603 F.3d 365, 370 (7th Cir. 2010) (citing Edelman v.

 Jordan, 415 U.S. 651, 662–63, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974)).

        In addition, if Plaintiff was suing Defendant Huyvaert in his individual capacity,

 dismissal of the Complaint was required because it failed to show how as a matter of law

 Plaintiff was entitled to relief. Aside from naming Defendant Huyvaert as a defendant,

 Plaintiff's Complaint did not actually accuse him of any wrongdoing. In fact, Defendant

 Huyvaert was never even mentioned in the body of the Complaint. Based on the facts

 presented, Defendant Huyvaert did not appear to have played any direct role in

 processing Plaintiff's parole violation or causing his alleged harms. Accordingly, we

 explained, he could not be held individually liable under Section 1983. Hearne v. Bd. of

 Educ. of City of Chicago, 185 F.3d 770, 777 (7th Cir. 1999) (citing Monell v. Department

 of Soc. Servs., 436 U.S. 658, 691, 98 S. Ct. 2018, 56 L.Ed.2d 611 (1978)).




                                                3
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 4 of 15 PageID #: 96




           For these reasons, we dismissed Plaintiff's claims against both defendants. We

 nonetheless afforded Plaintiff an opportunity to file an amended complaint that provided

 additional details explaining his claims against Defendant Huyvaert.

     II.      Plaintiff's Amended Complaint

           Plaintiff timely filed his amended complaint on December 2, 2019, alleging the

 following facts. 1

           On April 2, 2018, Plaintiff was arrested on a parole warrant that had been issued

 that same day. Pursuant to the parole warrant, Plaintiff was taken into state custody and

 held in the Madison County Jail. However, he was not informed of the basis for the

 parole warrant at the time of his arrest, nor was he provided with a preliminary revocation

 hearing within ten days of his arrest, as required by Ind. Code. § 11-13-3-9(a), (e).

 Instead, he remained in Madison County Jail for forty-two days "without any notification

 or justification from anyone from the Department of Parole" until May 14, 2018, when he

 was charged with attempted robbery in violation of Indiana law. That same day, the state

 criminal court determined that probable cause existed to arrest him for this charge, which

 charge was connected to events that transpired on the date of Plaintiff's arrest, April 2,

 2018.

           On September 17, 2018, following his plea of guilty, Plaintiff was sentenced to

 four years imprisonment for the crime of attempted robbery. While serving this sentence,


 1
  Included with the pleadings are Plaintiff's Notice of Parole Violation Hearing,
 Notice/Disposition by Parole Board, and copies of correspondence between Plaintiff and
 Defendant Huyvaert. We also take judicial notice of the state court criminal proceedings against
 Plaintiff, State of Indiana v. Robert James Plato, Jr., Cause No. 48C03-1805-F5-001294.
                                                 4
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 5 of 15 PageID #: 97




 on October 5, 2018, Plaintiff, for the first time, received a formal notice from the Indiana

 State Parole Board ("Parole Board") describing the parole violation that triggered his

 arrest pursuant to the parole warrant in April 2018—specifically, that he had violated

 parole rule # 7, "criminal conduct." Plaintiff appeared for a revocation hearing before the

 Parole Board on October 18, 2018, which was 199 days after his initial arrest and 31 days

 after his sentencing. At the revocation hearing, the Parole Board found that Plaintiff's

 conviction warranted the revocation of his parole.

        That day, Plaintiff wrote to Defendant Huyvaert, explaining that the Parole Board

 had erred in failing to hold a revocation hearing for his arrest in the timeframe prescribed

 by Indiana law. Specifically, Plaintiff asserted that the Parole Board had violated Ind.

 Code. § 11-13-3-10, which he believed entitled him to a revocation hearing before the

 parole board no later than 60 days from the date of his arrest for the parole violation.

        On October 31, 2018, Defendant responded to Plaintiff's letter explaining that

 because of Plaintiff's "pending criminal charges at the time the Parole Warrant was

 served," the Parole Board was foreclosed from holding a revocation hearing on the parole

 violation until there was a "final determination" of the criminal charges against Plaintiff.

 Accordingly, not until Plaintiff's criminal charges were "disposed by the Madison County

 Court" on September 7, 2018, was Plaintiff considered "available for [a] Parole Board

 Revocation Hearing." The hearing was then promptly conducted in accordance with

 Indiana law on October 5, 2018, Defendant Huyvaert informed Plaintiff. [Dkt. 1-1].

        Plaintiff rejected Defendant Huyvaert's explanation. Because his arrest occurred

 on April 2, 2018, but the criminal charges were not initiated against him until May 14,

                                               5
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 6 of 15 PageID #: 98




 2018, he maintains in his complaint that the countdown to provide him a revocation

 hearing began running on April 2, 2018.

        Plaintiff alleges that the failure to promptly provide him a revocation hearing

 violated his due process rights under the United States Constitution. We also discern from

 Plaintiff's complaint his allegation that his due process rights were violated when he was

 not afforded notice of the parole violation and a preliminary hearing within ten days of

 his arrest. Plaintiff further contends that these due process violations also constitute false

 arrest and wrongful imprisonment. He alleges that Defendant Huyvaert, by failing to

 remedy the errors of the Parole Board once Plaintiff notified him of them, is responsible

 for these malfeasances. Plaintiff requests monetary and injunctive relief to redress these

 injuries.

        On December 13, 2019, we issued an Order stating that Plaintiff's claims against

 Defendant Huyvaert could proceed. We cautioned, however, that our ruling was "without

 prejudice to the filing of a proper Rule 12 motion." [Dkt. 9]. Defendant has now so

 moved.

                                                Analysis

        I.      Standard of Review

        "To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to 'state a claim to relief that is plausible on its face.'" Aschcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

 544, 570 (2007)). At minimum, a plaintiff is required to support its complaint with "some

 specific facts." McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011) (quoting

                                                 6
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 7 of 15 PageID #: 99




 Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)). "Threadbare recitals of the elements

 of a cause of action, supported by mere conclusory statements, do not suffice" to

 withstand the requirements of Federal Rules of Civil Procedure 8 and 12(b)(6). Iqbal, 556

 U.S. at 678. How much specificity is required may vary from case to case, but “‘the

 plaintiff must give enough details about the subject-matter of the case to present a story

 that holds together.’” McCauley, 671 F.3d at 616 (quoting Swanson v. Citibank, N.A., 614

 F.3d 400, 404 (7th Cir. 2010)).

        In addressing a Rule 12(b)(6) motion, we treat all well-pleaded factual allegations

 as true, and we construe all inferences that reasonably may be drawn from those facts in

 the light most favorable to the non-movant. Burke v. 401 N. Wabash Venture, LLC, 714

 F.3d 501, 504 (7th Cir. 2013) (citing Iqbal, 556 U.S. at 678).

        That we previously screened Plaintiff's Amended Complaint and permitted it to

 proceed does not preclude us from granting Defendant Huyvaert's Motion to Dismiss.

 See, e.g. Mark v. Cadotte, 2015 WL 402852, at *3 (E.D. Wis. Jan. 28, 2015); Harris v.

 Ruthenberg, 62 F. Supp. 3d 793, 800 (N.D. Ill. 2014) ("Courts that have addressed the

 question of whether a complaint can be dismissed after it survives § 1915A screening

 have, almost invariably, answered yes.").

        II.    Discussion

    A. Plaintiff's Official-Capacity Claims Against Defendant Huvyaert Must Be
       Dismissed

        Defendant Huyvaert argues, and, indeed, we have previously determined, that, "to

 the extent Plaintiff brings his claims against Defendant, in his official capacity, his


                                               7
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 8 of 15 PageID #: 100




 monetary claims are barred by the Eleventh Amendment and should be dismissed."

 Indiana Prot. & Advocacy Servs. v. Indiana Family & Soc. Servs. Admin., 603 F.3d 365,

 370 (7th Cir. 2010) (citing Edelman v. Jordan, 415 U.S. 651, 662–63, 94 S.Ct. 1347, 39

 L.Ed.2d 662 (1974)). We noted that a "lawsuit for damages against a state actor in his

 official capacity is treated like a lawsuit for damages against the state, and thus is []

 barred by the Eleventh Amendment." Indiana Prot. & Advocacy Servs. v. Indiana Family

 & Soc. Servs. Admin., 603 F.3d 365, 370 (7th Cir. 2010) (citing Edelman v. Jordan, 415

 U.S. 651, 662–63, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974)). Accordingly, Plaintiff's

 Amended Complaint is dismissed to the extent it seeks to recover damages from

 Defendant Huyvaert in his official capacity.

        Defendant Huyvaert argues that Plaintiff's complaint for injunctive relief against

 him in his official capacity must also be dismissed.

        "Official-capacity suits against state officials seeking prospective relief are

 permitted by § 1983, . . . and under Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52

 L.Ed. 714 (1908), they are not barred by the Eleventh Amendment." Williams v.

 Wisconsin, 336 F.3d 576, 581 (7th Cir. 2003). Complaints seeking injunctive and

 declaratory relief from ongoing or anticipated violations of rights are thus not barred

 from the outset. Id.

        Here, however, Plaintiff has not alleged any ongoing or anticipated violations of

 federal rights, as Defendant Huyvaert contends. To the extent his complaint alleges

 violations of the United States Constitution or federal law, these allegations reflect one-

 time, prior violations.

                                                8
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 9 of 15 PageID #: 101




           Because Plaintiff has not alleged any continuing or future violations of any right,

 there is no ongoing violation to enjoin, injunctive relief against Defendant is unavailable.

 Papasan v. Allain, 478 U.S. 265, 277 (1986) "[T]he Ex parte Young exception is focused

 on cases in which a violation of federal law by a state official is ongoing as opposed to

 cases in which federal law has been violated at one time."); McDonough Associates, Inc.

 v. Grunloh 722 F.3d 1043, 1050 (7th Cir. 2013) ([C]ourts may enjoin ongoing behavior

 by state officials that violates federal law.") Accordingly, to the extent Plaintiff's

 complaint seeks injunctive relief against Defendant in his official capacity, it is

 dismissed.


    B. Plaintiff's Individual-Capacity Claims Against Defendant Huvyaert Must Be
       Dismissed

           Defendant Huyvaert also contends that the Amended Complaint, to the extent it

 seeks to hold him liable in his individual capacity under 42 U.S.C § 1983, must also be

 dismissed for its failure to sufficiently allege that Plaintiff's constitutional rights were

 violated. Even if Plaintiff's rights were violated, Defendant Huyvaert maintains that the

 Complaint does not sufficiently allege that he personally caused the violation of those

 rights.

           To prevail on his Section 1983 claim against Defendant Huyvaert in his individual

 capacity, Plaintiff must show that (1) he held a constitutionally protected right; (2) he was

 deprived of this right in violation of the Constitution; (3) Defendant Huyvaert

 intentionally caused this deprivation; and (4) the Defendant acted under color of state

 law. McNabola v. Chicago Transit Auth., 10 F.3d 501, 513 (7th Cir. 1993).

                                                 9
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 10 of 15 PageID #: 102




         Defendant Huyvaert does not dispute that "[p]arolees charged with violations of

  parole are within the protection of the Due Process Clause of the Fourteenth Amendment,

  Luttrull v. Parke, 874 N.E.2d 651 (Ind. Ct. App. 2007) (citing Morrissey v. Brewer, 408

  U.S. 471, 482 (1972)). To comport with the minimum requirements of due process,

  parole revocation hearings "must be tendered within a reasonable time after the parolee is

  taken into custody." Morrissey v. Brewer, 408 U.S. 471, 488 (1972).

         Though Defendant Huyvaert does not dispute that the failure to provide a parolee

  with a prompt final revocation hearing may give rise to a cognizable due process claim,

  he nonetheless maintains that Plaintiff was afforded a timely revocation hearing.

  Defendant Huyvaert directs us to Ind. Code. § 11-13-3-10, which specifically provides, in

  relevant part, that:

         Sec. 10. (a) Parole revocation hearings shall be conducted as follows:

                 (1) A parolee who is confined due to an alleged violation of parole shall be
                     afforded a parole revocation hearing within sixty (60) days after the
                     parolee is made available to the department by a jail or state
                     correctional facility, if:

                     (A) there has been a final determination of any criminal charges against
                         the parolee.

         Pursuant to this provision, Plaintiff's 60-day clock did not begin running until the

  final determination of the pending criminal charges against him. Such disposition

  occurred on September 17, 2018, and the parole board hearing was held within 60 days of

  that date on October 18, 2018. Accordingly, says Defendant Huyvaert, the actions of the

  parole board were consistent with Indiana law and the United States Constitution.



                                               10
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 11 of 15 PageID #: 103




            We agree that the record reflect that Plaintiff was provided with a timely

  revocation hearing in accordance with Indiana law and the Fourteenth Amendment. The

  relevant statute required the hearing to be held within 60 days from the date that

  Plaintiff's criminal charges were resolved. Id. The allegations in the complaint as well as

  its attachments (including the Notice of Parole Violation Hearing, Notice/Disposition by

  Parole Board) establish that this occurred here. There is no dispute that Indiana's 60-day

  time frame is reasonable, and, indeed, delays of this length and nature have been

  recognized as such. See id; Rivera v. United States, 25 F.3d 1053 (7th Cir. 1994); Truth v.

  Superintendent, 2017 WL 6554953, at *3 (S.D. Ind. Dec. 22, 2017). Plaintiff appears to

  believe that because he was not charged criminally until several weeks after his arrest, the

  date that these criminal charges were disposed of is irrelevant. Plaintiff's interpretation of

  this statute, however, is incorrect. Truth v. State, 65 N.E.3d 645 (Ind. Ct. App. 2016). In

  Truth v. State, for example, the Indiana Court of Appeals held that the 60-day clock

  began running once the parolee's pending criminal charges were fully resolved, regardless

  of the fact the criminal charges were brought subsequent to the parolee's arrest and

  detainment for his parole violation. Id. at *5; See also Gibbs-El v. Hegewald, 962 N.E.2d

  703 (Ind. Ct. App. 2012).

            Plaintiff also alleges that his due process rights were violated when he was not

  provided with a preliminary hearing within ten days of his arrest, pursuant to Ind. Code §

  11–13–3–9(a), (e). 2 Due process mandates that a preliminary hearing be provided to



  2
      Plaintiff's complaint cites the incorrect statute; however, the nature of his grievance is clear.
                                                      11
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 12 of 15 PageID #: 104




  parolees arrested on parole violations "to determine whether there is probable cause or

  reasonable grounds to believe that the arrested parolee has committed acts that would

  constitute a violation of parole conditions." Morrissey, 408 U.S. at 485. Only if there is a

  finding of probable cause may the parolee be confined pending a parole revocation

  hearing. Id. § 11–13–3–9(c). In this case, not until May 14, 2018 (42 days after Plaintiff

  was taken into custody pursuant to the parole warrant) was it determined that probable

  cause existed with respect to Plaintiff's charge of attempted robbery, which served as the

  basis for his parole violation. Accordingly, it appears that Plaintiff was not provided with

  a timely preliminary hearing, as he claims is required by Morrissey and Indiana law. That

  the complaint sufficiently alleges as much is not disputed by Defendant Huyvaert.

         However, to hold Defendant Huyvaert personally liable for this potential due

  process violation, it is not enough that Plaintiff alleges the occurrence of the

  constitutional deprivation; he must also allege facts supporting Defendant Huyvaert's

  direct, personal involvement with the deprivation of his constitutional right. Ashcroft v.

  Iqbal, 556 U.S. 662, 676 (2009) ("[A] plaintiff must plead that each Government-official

  defendant, through the official's own individual actions, has violated the Constitution.").

         Here, Plaintiff has allged only that Defendant Huyvaert responded to a letter

  which Plaintiff had transmitted to him following the Parole Board's decision to revoke his

  parole. There is no allegation that Defendant Huyvaert was personally, directly involved

  with (or even aware of) this failure to provide a preliminary hearing or otherwise

  involved in the proceedings surrounding the revocation of Plaintiff's parole; indeed, as

  stated, Defendant Huyvaert's involvement in the dispute until after this due process

                                               12
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 13 of 15 PageID #: 105




  violation had occurred. To the extent Plaintiff alleges that Defendant Huvyaert

  contributed to this alleged constitutional deprivation by virtue of his supervisory or

  authoritative role, such allegations, even if true, would be insufficient to hold Defendant

  Huyvaert personally liability. 3 This is because Section 1983 does not impose personal

  liability on supervisors relating to the actions of their subordinates simply based on their

  supervisory relationship. Id.

         Accordingly, Plaintiff's civil rights claims against Defendant Huyvaert in his

  individual capacity must be dismissed.

         At this juncture, we believe it is apparent that there is no version of Plaintiff's

  factual allegations against Defendant Huyvaert that would allow Plaintiff to prevail in a

  claim against him. Having previously provided Plaintiff with an opportunity to amend his

  complaint to state additional facts regarding Defendant Huyvaert's personal involvement

  in any of the alleged due process violations, it is now clear that Defendant Huyvaert was

  not involved in the circumstances giving rise to Plaintiff's civil rights claims such that he

  could be held liable in his official or individual capacity pursuant to Section 1983. For

  these reasons, we shall not afford Plaintiff another opportunity to amend his complaint.

      C. Plaintiff's Claims for False Imprisonment and False Arrest Are Dismissed

         Plaintiff's Complaint also alleges claims for false arrest and false imprisonment,

  both cognizable torts under Indiana law. However, in light of the disposition of the

  Section 1983 claims, we decline to exercise federal jurisdiction over the potential pendent


  3
   Indeed, Plaintiff's allegations appear to be that Defendant Huvyaert is responsible because he
  has authority over the Parole Board.
                                                 13
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 14 of 15 PageID #: 106




  state law claims. 4 Groce v. Eli Lilly & Co., 193 F.3d 496, 501, 1999 WL 773546 (7th Cir.

  1999) ("[I]t is the well-established law of this circuit that the usual practice is to dismiss

  without prejudice state supplemental claims whenever all federal claims have been

  dismissed prior to trial.").

                                          CONCLUSION

         Defendant's Motion to Dismiss [Dkt. 17] is granted. Final judgment shall now

  enter, and this action will be dismissed without prejudice

         IT IS SO ORDERED.


         Date:         3/26/2021                         _______________________________
                                                          SARAH EVANS BARKER, JUDGE
                                                          United States District Court
                                                          Southern District of Indiana


  Distribution:

  ROBERT J. PLATO, JR.
  244589
  NEW CASTLE - CF
  NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
  1000 Van Nuys Road
  NEW CASTLE, IN 47362

  Catherine E. Brizzi
  INDIANA ATTORNEY GENERAL
  catherine.brizzi@atg.in.gov


  4
   This is because, as a federal court, we have limited jurisdiction. This means that we can
  generally only hear claims for two types of cases: cases involving a federal question and cases
  where there is diversity of citizenship of the parties. Plaintiff's Complaint involved federal
  questions. However, the dismissal of Plaintiff's federal claims forecloses our jurisdiction to hear
  his state law claims. United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966) ("[I]f the
  federal claims are dismissed before trial . . . the state claims should be dismissed as well.").
                                                  14
Case 1:19-cv-04254-SEB-TAB Document 19 Filed 03/26/21 Page 15 of 15 PageID #: 107




  Matthew Stephen Koressel
  ZIEMER STAYMAN WEITZEL & SHOULDERS LLP
  mkoressel@zsws.com

  Mollie Ann Slinker
  INDIANA ATTORNEY GENERAL
  mollie.slinker@atg.in.gov




                                       15
